ORFINGER, Judge.
Appellant Houston was charged with second degree murder, and pled guilty to manslaughter pursuant to plea negotiations. After a pre-sentence investigation and hearing, the trial court sentenced appellant to ten years in prison. Appellant wrote a letter to the trial judge, requesting that his sentence be reconsidered. This letter was treated as a motion to mitigate sentence, which was denied, and as a notice of appeal.
Appellant’s court-appointed counsel filed a brief as prescribed by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). On November 2, 1979, counsel’s motion to allow appellant to file his own brief was granted, but no such brief has been filed.
The court has reviewed this record and counsel’s brief. No reversible error appears. The judgment and sentence of the trial court is therefore
AFFIRMED.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.